Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	2.	The Applicants submitted claim amendments on 4/21/20201 in response to the office action mailed on 1/21/2021.  The status of the claims is as follows.

Election/Restrictions
3.	Claims 1-5, 7-34 and 46-47 are allowable. The restriction requirementof Group 2, as set forth in the Office action mailed on 10/30/2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Group 2 is withdrawn.  Claims 31-34, directed to Group 2 are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 

4.	In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.


Allowable Subject Matter
6.	Claims 1-5, 7-34 and 46-47 are allowed.

7.	The following is an examiner’s statement of reasons for allowance:  The prior art does not teach a thermoset omniphobic composition having at least one hydrophobic polymer having at least two amine groups and a trifunctional polyisocyanate, amine or polyol.

8.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D WASHVILLE whose telephone number is (571)270-3262.  The examiner can normally be reached on M-F 9-5.



11.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFREY D WASHVILLE/Primary Examiner, Art Unit 1766